Plaintiff appeals from a judgment entered against him in pursuance of defendant's affidavit of defense raising questions of law. The action is in trespass for personal injuries and the circumstances out of which it grows somewhat unique. The injury to plaintiff was inflicted more than nine years ago, on December 19, 1929. Suit was not brought until a few days before the statute of limitations had run.
The statement of claim alleged that defendant is the manufacturer of a so-called tear gas gun, so made as to resemble a fountain pen. It sold one of them to Daniel Vollmer, a florist. The sale was made by an agent of defendant. Vollmer purchased it for the purpose of defending himself and his property against persons who might attempt to rob him, upon the representation made by the agent that the tear gas would not permanently injure or harm the human body, but, on the contrary, would produce burning sensations or irritations of a harmless character, enduring not more than twenty-four hours. On the side of the instrument there was an attachment resembling a clasp, which was in reality a trigger, controlling the discharge of a cartridge, thereby inducing the emission of the tear gas. Plaintiff, while lawfully in the shop of Vollmer, upon a business mission, believing the contrivance which was exposed *Page 147 
in the store was a fountain pen, was examining or inspecting it and was injured thereby. The negligence charged against defendant was: (a) In manufacturing and selling a preparation intended to be discharged upon the human body, which it knew or should have known would permanently and grievously injure the tissues of the body, particularly the face, eyes and lungs; (b) in representing as harmless an article through the intended use of which it knew or should have known permanent injury might result to innocent persons; (c) in manufacturing and selling in the guise of a harmless fountain pen, intending it to be mistaken as such, an article dangerous and harmful; (d) in placing at the disposal of innocent third persons an article which looked harmless but which it knew would inflict great injury; (e) in failing to equip it with proper safety appliances; (f) in manufacturing and selling a preparation capable of inflicting great harm concealed in a contrivance resembling a fountain pen, calculated from appearance to invite inspection under a belief that it was harmless; (g) in manufacturing and selling a contrivance which it knew would be placed within the reach of innocent persons whose inspection thereof would be invited by its appearance and who might be seriously injured thereby; (h) in rendering it possible for an innocent person such as plaintiff to suffer serious injuries in a manner that might reasonably have been anticipated; (i) in failing to label a dangerous instrumentality as such or to give notice of its dangerous character when it knew that the instrumentality was likely to be exposed to examination and inspection by the public; (j) in failing to notify the purchaser of its dangerous characteristics; (k) in failing to warn or notify the purchaser that the gas gun might be discharged inadvertently if allowed to remain where innocent persons would have access thereto, when it knew or should have known that the gun was likely to be exposed to inspection by innocent persons. *Page 148 
It will be seen that in this statement of his claim plaintiff does not set forth any of the facts as to why or under what circumstances he was examining or inspecting the gas gun. It simply avers that he was examining or inspecting it when he was in Vollmer's store.
The court below determined that the statement of claim was insufficient and did not state a cause of action, that the case was ruled in defendant's favor by Scalise v. F. M. Venzie Co., Inc., 301 Pa. 315, 152 A. 90, on the ground that between plaintiff and defendant there was an intervening independent human agency responsible for the injury, and entered judgment for defendant. Subsequently, the court revoked its order and permitted plaintiff to amend his statement.
The amended statement of claim contained the following additional averments: That Vollmer purchased the article for the purpose of protecting himself against any person who might attempt to molest him or his property by discharging a quantity of the so-called tear gas into the eyes of such person and thereby producing sufficient discomfort to render such person powerless to attack; that defendant intended, and by its agent recommended, that the device be allowed to lie open and exposed in the shop of the purchaser and defendant deliberately and designedly clothed said device in a guise which made its exposure to the public view possible without impairing its value as a weapon of defense, and in fact for the very purpose of giving it practical utility as such a weapon since, in such guise, it could be kept ready to hand and its use for the purpose for which it was intended and could be resorted to without giving the intended victim notice of such intended use; that, relying upon the representations and recommendations of defendant's agent, Vollmer caused the device to be exposed in his shop in the manner intended in a position in which it was readily accessible for use for the purpose intended and where it could be seen by anyone coming into the shop. *Page 149 
There is still no averment of the circumstances under which plaintiff handled the gun, whether the gun was given to him by Vollmer or whether he picked it up himself, and if the latter, where the gun was before he secured possession of it. Plaintiff's counsel evidently recognizes this as one of the weaknesses in their case, because in their brief they say: "As Vollmer had been advised that the weapon was not dangerous to life or limb he placed it where it was intended to be placed, and where alone it would best serve its purpose — on his counter beside his cash register." There is no allegation in the statement as to where the gun was placed by Vollmer. Not a word about its being placed "on his counter beside his cash register." The brief goes on to state: "While the latter [Vollmer] was busy with another customer plaintiff was attracted to the unusual looking fountain pen lying on the counter." There is nothing of this kind set forth in the statement.
These unwarranted statements give emphasis to the proposition that there is no averment in the pleading of the circumstances of the accident. However, in view of the broader outlines of the case, we will treat this as immaterial. For the purpose of this appeal it can be assumed, as is stated in appellant's brief, that "while the latter [Vollmer] was busy with another customer plaintiff was attracted to the unusual looking fountain pen lying on the counter" and that "he picked the pen up for inspection."
An examination of the reported decisions fails to reveal any adjudication involving a similar factual situation. We are not here dealing with circumstances where a manufacturer has sold something to a dealer for resale as in the food and medicine cases, such as Catani v. Swift  Co., 251 Pa. 52, 95 A. 931;Tavani v. Swift  Co., 262 Pa. 184, 105 A. 55; Rozumailski v.Phila. Coca-Cola Bottling Co., 296 Pa. 114, 145 A. 700. Nor are we dealing with cases in which a manufacturer has sold a chattel with a defect in it, such as Griffith v. Atlantic *Page 150 Refining Co., 305 Pa. 386, 157 A. 791; MacPherson v. BuickMotor Co., 217 N.Y. 382, 111 N.E. 1050; Restatement, Torts, Secs. 394, 395, 398. The determination of the questions here presented must rest upon general principles. It is conceded that defendant may only be fixed in damages if the allegations of the statement of claim reveal some act of negligence on its part. The test of negligence is whether the wrongdoer could have anticipated and foreseen the likelihood of harm resulting from his act or omission: Paulscak v. Hoebler, 330 Pa. 184,198 A. 646; Restatement, Torts, Sec. 284. "Before an act can be held negligent it must reasonably be foreseen that the doing of it is attended with such probabilities of injury to another that a duty arises either to refrain from the act altogether, or to do it in such manner that harm does not result. It is well settled that conduct is negligent only if the harmful consequences thereof could reasonably have been foreseen and prevented. . . . In Venzel v. Valley Camp Coal Co., 304 Pa. 583, we said (p. 590): 'Liability for negligence depends on antecedent probability, not the mere possibility, of harmful results therefrom. The general test of liability is whether the injury could be foreseen by an ordinary intelligent person as the natural and probable outcome of the act complained of.' "Jacob v. Phila., 333 Pa. 584, 5 A.2d 176.
Applying these principles to the facts in hand, the conclusion is inescapable that no act of negligence is alleged. Giving full effect to all the averments of the statement, it cannot be said that defendant's representative who negotiated the sale could have foreseen that the sale of the gun under the circumstances alleged involved any probability of injury to Vollmer's customers. When the gun was sold to Vollmer, he was fully informed of its nature and purpose. Defendant's representatives would be justified in relying upon the supposition that Vollmer would keep this disguised weapon for his own purpose and out of the hands of other persons. *Page 151 
They cannot be charged with knowledge that he would permit the gun to remain in such a position in the store as to constitute an attraction to others. If Vollmer saw fit to allow the weapon to remain in his store accessible to prying customers and harm resulted, the fault lies with him and not defendant.
It is true the statement contains an allegation that defendant's agent recommended the device be allowed to lie open and exposed in the shop of the purchaser. This averment, however, is not further amplified. It cannot be inferred that the defendant's agent recommended that the gun be placed in a position where it would be available to customers.
Much stress is laid upon the allegation that defendant's representative stated to Vollmer at the time the sale was made that the tear gas would not injure permanently but was a "harmless irritant, which would produce burning sensations or irritations of a harmless character enduring not more than twenty-four hours." No liability can be predicated on this statement. Obviously it had reference to the effect of the tear gas if discharged from the gun in the normal way. The agent could not have intended these representations to be applicable if the gas was discharged by an individual directly into his own face.
Judgment affirmed.